Title: From Benjamin Franklin to Benjamin Rush, 30 June 1778
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Sir,
Passy, June 30. 1778
The Bearer M. Tessier, is well recommended to me as a Person of good Character and an excellent Surgeon, who purposes to go to America and offer his Services in our Armies. Having no Orders to send Surgeons thither, I could give him no kind of Encouragement by Promises of Employment or otherways. He therefore goes of his own Motion and at his own Expence. But as his Profession is an Useful One in any Country, in Peace as well as in War, I make no doubt he will be received among our Countrymen with their accustomed Civilities to Strangers of Merit, and I beg leave to request in his Behalf your Countenance and Protection, and your good Counsels on Occasion. I am ever, Dear Sir, Your affectionate humble Servant
B Franklin
Dr Rush
 
Endorsed: June 30 1778 Benj. Franklin
